Citation Nr: 9904317	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diverticular 
disease of the colon, secondary to Agent Orange exposure.

2.  Entitlement to service connection for pulmonary 
tuberculosis, secondary to Agent Orange exposure.

3.  Entitlement to service connection for a disease of the 
liver, secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran's representative filed a Motion to Withdraw as 
the Veteran's Representative in the present matter in August 
1998, pursuant to the provisions of 38 C.F.R. § 20.608(b) 
(1998).  The Board granted the motion in October 1998 and 
then advised the veteran, by letter of October 19, 1998, of 
his right to secure the services of another representative or 
private attorney.  The veteran was given 30 days to respond 
as to what action he had taken in this regard and was further 
advised that, if he did not respond within that timeframe, 
the Board would resume appellate review without 
representation.  The veteran did not respond within the 
allowed timeframe and the matters are consequently ready for 
the Board's review.


FINDINGS OF FACT

1.  It has not been objectively shown that the veteran was 
exposed to Agent Orange during service nor has the veteran 
claimed to have any of the diseases that VA recognizes as 
etiologically related to exposure to Agent Orange.

2.  It has not been objectively shown that the diverticular 
disease of the colon that was first diagnosed more than 25 
years after the veteran's separation from active military 
service is causally related to inservice incidents or events, 
to include the claimed, but unconfirmed, exposure to Agent 
Orange.

3.  It has not been objectively shown that the veteran has 
ever suffered from pulmonary tuberculosis.

4.  It has not been objectively shown that the diseases of 
the liver that were first diagnosed more than 20 years after 
the veteran's separation from active military service are 
causally related to inservice incidents or events, to include 
the claimed, but unconfirmed, exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for diverticular 
disease of the colon, secondary to Agent Orange exposure, 
that is well grounded or capable of substantiation.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1998).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for pulmonary 
tuberculosis, secondary to Agent Orange exposure, that is 
well grounded or capable of substantiation.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.370, 3.371 (1998).

3.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a disease of 
the liver, secondary to Agent Orange exposure, that is well 
grounded or capable of substantiation.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VA's statutory "duty to assist" under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  An appellant has, 
by statute, the duty to submit evidence that a claim is well-
grounded, which means that the evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  When such 
type of evidence is not submitted, the initial burden placed 
on the appellant is not met.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Murphy, 
at 81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted, on a presumptive 
basis, if it is shown that any of the chronic diseases listed 
in 38 C.F.R. § 3.309(a) (1998) was first manifested within 
the timeframes set forth in 38 C.F.R. § 3.307(a)(3) (1998), 
even if there was no evidence of their manifestation during 
service.  No condition other than those listed in § 3.309(a) 
shall be considered chronic, for VA purposes.  See, 38 C.F.R. 
§ 3.307(a) (1998).  The list of chronic diseases includes 
cirrhosis of the liver and active pulmonary tuberculosis.  
See, 38 C.F.R. § 3.309(a) (1998).  They could be 
presumptively service-connected if it were shown that they 
were first diagnosed within one and three years, 
respectively, from the veteran's separation from active 
military service.  See, 38 C.F.R. § 3.307(a)(3) (1998).

Additionally, if a veteran was exposed to a herbicide agent 
such as Agent Orange during active service in the Republic of 
Vietnam during the Vietnam era, the following diseases shall 
be presumptively service-connected if they were manifested as 
noted, even though there is no record of such disease during 
service, provided further that the rebuttable presumptive 
provisions of 38 C.F.R. § 3.307(d) (1997) are also satisfied:  
(1) Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, prostate cancer and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), to a degree of 10 percent or more at any time 
after service; (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute 
and subacute peripheral neuropathy, to a degree of 10 percent 
or more within a year; and (3) respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), within 30 years.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307(a), 3.309(e) (1998).

Notwithstanding the foregoing, a claimant can also establish 
service connection for a disease claimed to be secondary to 
Agent Orange exposure with proof of actual direct causation, 
a task, however, that brings upon him or her the difficult 
burden of tracing causation to a condition or event during 
service.  Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

At the outset, it must be noted that, as discussed in the 
pertinent sections below, the record does not reveal diagnoses 
of cirrhosis of the liver and pulmonary tuberculosis within 
one and three years after service, respectively.  
Additionally, while the record shows that the veteran is 
indeed a Vietnam era veteran, it does not show that he was 
actually exposed to Agent Orange during that time nor has the 
veteran claimed any of the aforementioned diseases 
presumptively associated with Agent Orange exposure.  
Consequently, the appealed claims have failed under the 
presumptive bases pertaining to claims for service connection 
for chronic diseases and diseases secondary to Agent Orange 
exposure.  The claims, however, still remain to be reviewed on 
a direct basis and, in this regard, an initial preliminary 
determination as to whether each claim is well grounded or 
capable of substantiation is needed.

First Issue
Entitlement to service connection for diverticular disease of 
the colon,
secondary to Agent Orange exposure:

A review of the record reveals no competent evidence of the 
manifestation of a diverticular disease of the colon during 
service.  In this regard, it is noted that, while the veteran 
was treated for bleeding ulcers, gastritis and 
gastroenteritis during service, on separation, his abdomen 
and viscera were clinically evaluated as normal and the 
veteran denied ever having had, or currently having, frequent 
indigestion, stomach, liver or intestinal trouble, gall 
bladder trouble or gall stones and jaundice.  (See, in this 
regard, the December 1969 reports of medical examination and 
medical history for separation.)

The earliest competent evidence of any colon problems in the 
record is contained in a VA discharge summary that was dated 
in July 1986, more than 25 years after the veteran's 
separation from active military service.  This document 
reveals a 20-day admission, due to complaints of one week of 
severe pain in the left lower abdominal area, and a discharge 
diagnosis of abdominal pain, rule out diverticulitis.

An October 1986 VA discharge summary reveals that the veteran 
underwent several inpatient procedures, including a 
sigmoidectomy, secondary to a four-month history of left 
lower quadrant ("LLQ") pain, of sudden onset.  Diverticular 
disease of the sigmoid colon was diagnosed.

The reports of VA general medical and alimentary appendages 
examinations that were conducted in December 1993 both reveal 
that the veteran said that he underwent surgery for 
ruptured/bleeding diverticula in 1985.  (He apparently was 
referring to the above procedure of 1986, as the record is 
devoid of any pertinent evidence dated prior to July and 
October 1986.)  Neither report reveals evidence of an active 
disease.  They reveal, respectively, diagnoses of status post 
operatory intestinal diverticuli, and chronic diverticuli 
disease of the colon, with status post partial colectomy for 
diverticuli bleeding in 1985 and recurrent bleeding in 1993.

As shown above, the Caluza criterion of a present disability 
appears to have been met in the present case, as it has been 
shown that diverticular disease of the colon was diagnosed in 
1986 and that it may be currently active.  The two remaining 
criteria are not met, however, as the record is devoid of 
competent medical evidence showing that the disease had its 
onset during service or that, at least, it is causally 
related to inservice incidents, to include the claimed, but 
unconfirmed, exposure to Agent Orange.  The absence of such 
type of competent evidence leaves the Board with no other 
recourse but to conclude that the veteran has failed in his 
initial duty to submit a claim for service connection for 
diverticular disease of the colon that is well grounded.  The 
claim has failed and, as such, has to be denied.

Second Issue
Entitlement to service connection for pulmonary tuberculosis,
secondary to Agent Orange exposure:

In addition to the aforementioned VA laws and regulations 
pertaining to claims for service connection, the Board notes 
that 38 C.F.R. § 3.370 (1998) sets forth the criteria for 
grants of service connection for pulmonary tuberculosis shown 
by X-Ray evidence during service, while 38 C.F.R. § 3.371 
(1998) provides further guidance for grants of service 
connection for the same disease when the grants are warranted 
on a presumptive basis (i.e., when it is shown that the 
disease was diagnosed within three years from the veteran's 
separation from active military service, as required by 
38 C.F.R. § 3.307(a)(3) (1998)).

A review of the record reveals no competent evidence of the 
manifestation of pulmonary tuberculosis during service.  In 
this regard, it is noted that, while the veteran said, in his 
December 1969 report of medical history for separation, that 
he had had, or currently had, tuberculosis, his lungs and 
chest were clinically evaluated as normal and he had a 
negative chest X-ray when he was examined at that time and 
the service medical records do not support his allegation of 
having suffered from tuberculosis at any time during service.  
They do show, however, that he had a mild bronchitis in 
October 1969.

Also, as noted earlier, there is no evidence of the 
manifestation of pulmonary tuberculosis within three years 
from the veteran's separation from active military service.  
This finding is supported not only by the lack of such 
evidence but by the report of a VA X-Ray of the veteran's 
chest that was obtained in November 1971, approximately two 
years after separation, according to which the veteran had an 
"essentially negative chest."

According to a VA discharge summary that was dated in June 
1988, a purified protein derivative study for tuberculin 
(PPD) had been positive and a chest X-Ray had revealed a 
pulmonary nodule in the left lower lung.  The veteran said 
that he had had a previous negative PPD, denied contact with 
tuberculosis, night sweats, cough fever, anorexia and weight 
loss and said that he had smoked one-and-a-half packs of 
cigarettes per day for about five years but that he had quit 
15 years ago (i.e., sometime around 1973, or approximately 
four years after service).  The diagnosis was listed as 
suspected pulmonary tuberculosis versus lung cancer.

VA medical records dated in August and November 1988 confirm 
the presence of an irregular nodular density at the level of 
the left fourth rib at that time, but a VA radiologic report 
dated in February 1989 reveals that X-Rays of the veteran's 
chest, which were ordered on the basis of a "suspected" 
tuberculosis, were normal.

According to the report of a VA tuberculosis examination that 
was conducted in November 1993, the veteran reported that he 
had been found to "test positive for tuberculosis" 
approximately three years earlier, when a chest X-Ray had 
revealed a pulmonary nodule and a positive PPD, that he was 
given therapy for one year with isoniazid ("INH") and that 
the nodule eventually disappeared.  He also said that he had 
never been an asthmatic and denied cigarette smoking 
(although, as noted earlier, he did report, in 1988, a five-
year history of post-service smoking).

The above report also reveals that the veteran had a normal 
examination, with normal and symmetric chest expansions, 
lungs that were clear to auscultation and percussion and a 
normal chest X-Ray.  More importantly, the subscribing 
specialist categorically stated that, while the veteran had 
once had a positive PPD and was subjected to INH 
prophylactics for a year, he "has never had pulmonary 
tuberculosis."  The final diagnosis was listed as PPD 
tuberculine positive test with INH prophylactics for one 
year, in 1990.

As shown above, none of the Caluza criteria for the 
submission of a well grounded claim for service connection 
have been met, as the record is devoid of competent evidence 
of the manifestation of pulmonary tuberculosis at any time, 
including during service, and of the existence of a nexus, or 
causal relationship, between the claimed pulmonary 
tuberculosis and inservice incidents, to include the claimed, 
but unconfirmed, exposure to Agent Orange.  The absence of 
such type of competent medical evidence leaves the Board with 
no other recourse but to conclude that the veteran has failed 
in his initial duty to submit a claim for service connection 
for pulmonary tuberculosis that is well grounded.  The claim 
has failed and, as such, has to be denied.

Third Issue
Entitlement to service connection for a disease of the liver,
secondary to Agent Orange exposure:

A review of the record reveals no competent evidence of the 
manifestation of any liver disease during service.  Again, as 
noted earlier, upon separation, the veteran's abdomen and 
viscera were clinically evaluated as normal and he denied 
ever having had, or currently having, liver trouble.  
Additionally, it is noted that all other tests conducted on 
separation were similarly negative and, as noted earlier, the 
record contains no evidence of the manifestation of a liver 
disease within one year from the veteran's separation from 
active military service.

The record does show that the veteran has a history of 
alcohol abuse.  (See, in this regard, for example, a 
September 1985 VA discharge summary that contains diagnoses 
of cannabis abuse and alcohol dependence, and an October 1988 
VA outpatient medical record, according to which the veteran 
showed two risk factors for liver disease in the forms of a 
history of alcohol abuse and the presence of multiple tattoos 
on his body.)

The record also shows that the veteran has a long history of 
drug abuse.  In this regard, it is noted that, according to 
the June 1967 report of medical examination for induction, 
the veteran acknowledged having used heroin in the past but 
denied its use for the last six months and also denied being 
a drug addict.  It is not clear whether the veteran abused 
drugs during service although the record shows that, only ten 
days after his discharge from active duty, he underwent 
inpatient private psychiatric treatment for one month and it 
was noted at that time that he was abusing marihuana and 
opium.  Also, an April 1970 VA discharge summary reflects a 
three-week admission for treatment of a psychiatric disorder 
and heroin addiction.

The earliest evidence in the record reflecting liver 
abnormalities is contained in the report of a VA radiological 
examination of the veteran's liver and spleen that was 
conducted in February 1990, more than 20 years after the 
veteran's separation from active military service.  This 
report reveals an impression of mild diffused parenchymal 
liver disease.

According to the report of a September 1991 VA MRI of the 
liver, there was no abnormal sign within the liver's 
parenchyma but the liver's left lobe was very large and the 
spleen was moderately enlarged, without focal signal 
abnormalities.  Hepatosplenomegaly, without any focal liver 
lesions, was the impression.

The report of a June 1993 VA tomographic study of the liver 
reveals an impression of moderate to severe hepatocellular 
dysfunction with congestive splenomegaly and a solitary focal 
defect in the left hepatic lobe felt to represent a space-
occupying lesion such as a primary hepatocellular carcinoma, 
metastasis, cyst or hemangioma.

According to the report of the December 1993 VA general 
medical examination, the veteran said that he had suffered 
from hepatitis while in Vietnam but he could not recall if he 
was hospitalized or received any treatment at that time.  It 
was noted that he had been diagnosed with hepatitis C six 
months prior to this examination and that he currently was 
receiving VA medical treatment for the disease.  The 
diagnoses included hepatitis C under treatment.

The report of the December 1993 VA alimentary appendages 
examination reveals that the veteran said that he had 
hepatitis while in Vietnam in 1968 and that he did well 
thereafter, except for persistent abnormal liver function 
tests.  He reportedly had tested negative for the type B 
virus but, thereafter, when the type C test became available, 
had repeatedly tested positive and a January 1993 liver 
biopsy revealed cirrhosis with marked activity.  Chronic 
active hepatitis type C with liver cirrhosis on biopsy was 
the final diagnosis.

As shown above, the Caluza criterion of a present disability 
has been met in the present case, as it has been shown that 
hepatitis C and cirrhosis have been diagnosed.  The record 
is, however, devoid of competent medical evidence showing 
that either disease had its onset during service or is, at 
least, causally related to inservice incidents, to include 
the claimed, but unconfirmed, exposure to Agent Orange.

The Board notes that the record does suggest a possible nexus 
between both liver diseases and the veteran's history of 
alcohol and drug abuse but, even if it were shown that the 
diseases in the present case were caused by inservice alcohol 
and/or drug abuse, VA would be precluded from granting the 
benefit sought by the veteran, as the abuse of alcohol and 
drugs is considered willful misconduct and, as such, it is a 
bar to the granting of VA benefits.  See, in this regard, 
38 C.F.R. § 3.301 (1998).

The absence of competent medical evidence of a nexus, or 
causal relationship, between the diagnosed liver diseases and 
inservice events leaves the Board with no other recourse but 
to conclude that the veteran has failed in his initial duty 
to submit a claim for service connection for a liver disease 
that is well grounded.  The claim has failed and, as such, 
has to be denied.

Final consideration pertaining to the three appealed
claims for service connection:

Finally, the Board must also note that the veteran has not 
reported that any competent evidence not yet of record exists 
that, if obtained, would establish well-grounded claims for 
service connection for diverticular disease of the colon, 
pulmonary tuberculosis and/or a disease of the liver.  Under 
these circumstances, VA has no further duty to assist him, as 
per the provisions of 38 U.S.C.A. § 5103(a) (West 1991), in 
the development of said claims.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

1.  Service connection for diverticular disease of the colon, 
secondary to Agent Orange exposure, is denied.

2.  Service connection for pulmonary tuberculosis, secondary 
to Agent Orange exposure, is denied.

3.  Service connection for a disease of the liver, secondary 
to Agent Orange exposure, is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

